Citation Nr: 1825515	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-25 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depression and substance abuse, excluding periods of temporary 100 percent ratings.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1989 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran was granted service connection for PTSD and was assigned an initial temporary 100 percent rating pursuant to 38 C.F.R. § 4.29, effective April 25, 2012, and a 50 percent rating, effective November 1, 2012.  He disagreed with the 50 percent rating assigned.  

In a May 2016 rating decision, a higher 70 percent rating was assigned, effective November 1, 2012.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In addition, a total disability rating based on individual unemployability due to service connected disabilities (TDIU), effective November 1, 2012, was also granted in the May 2016 rating decision.  

The Board notes that in December 2014, February 2015, February 2016 rating decisions, the RO granted the Veteran temporary periods of 100 percent disability ratings due to hospitalizations exceeding 21 days for PTSD from August 26, 2013 through October 31, 2013; August 28, 2014 through September 30, 2014, and January 2, 2015 through January 30, 2015, and August 24, 2015 through September 30, 2015. See 38 C.F.R. § 4.29 (2017).  As the Veteran is receiving the maximum disability rating during those periods, the Board will not address the issue of entitlement to a higher disability rating for those periods.


FINDING OF FACT

Since November 1, 2012, the Veteran's PTSD is not manifested by total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or  memory loss for names of close relatives, own occupation, or own name. 


CONCLUSION OF LAW

Since November 1, 2012, the criteria for a rating in excess of 70 percent for PTSD are not met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Applicable Law 

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C. § 7104; Gonzales v. West, 218 F.3d 1378, 1380-81
 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. Timberlake v. Gober, 14 Vet. App. 122 (2000). The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id. 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

 The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is assigned a 70 percent rating for his PTSD under DC 9411, which is part of the General Rating Formula for Mental Disorders. A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." VA determined that the DSM-5 applies to claims certified to the Board on and after August 4, 2014. 79 Fed. Reg. 45, 093-45,094 (Aug. 4, 2014). The RO certified the Veteran's appeal to the Board in December 2015. Hence, the DSM-5 is the governing directive. The DSM-5 introduction states that it was recommended that the GAF be dropped for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. Therefore, GAF scores will not be discussed; only in the absence of an assessment of functional loss.




B. Evidence

The Veteran was discharged from hospitalization to CWT/RT (outpatient care) on October 22, 2012. Physicians noted that he did not endorse any current homicidal or suicidal ideation and there was no indication of acute danger to him or to others. He was noted to have an opioid dependence and was in the process of tapering down to transition to Suboxone. He was tolerating it well with mild-moderate withdraw. Id.  at 68. On exit exam, he was calm, well-groomed, cooperative and unaccompanied. Id.  at 76. The Veteran regularly attended follow up treatment and appointments in November 2012 and December 2012. Id. at 1-50. However, there is no evidence of treatment from January 2013 to late-August 2013. It was not until August 30, 2013 when the Veteran was admitted into in-patient care. 

A June 2014 VA examination reflects that the examiner confirmed the Veteran's diagnoses of PTSD and generalized anxiety disorder. He opined that the Veteran's psychiatric condition resulted in occupational and social impairment, with deficiencies in most, but not all, areas, such as work, school, family relations, judgment, thinking or mood.  Specifically, the Veteran exhibited symptoms of depressed mood, anxiety, suspiciousness, and panic attacks that occur more than once per week. He had a chronic sleep impairment and mild memory loss, such as forgetting names, direction or recent events. He had difficulty in understanding complex commands. He displayed impaired judgement, abstract thinking, disturbances of motivation and mood. He had difficulty in establishing and maintaining effective work and social relationships and adapting to stressful circumstances, including work or a work-life setting. He also had suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), and grossly inappropriate behavior. He had an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene. 

VA records from October 2014 to January 2015 confirm that he was receiving out-patient treatment from American Lake VAMC. Specifically, the Veteran was discharged from in-patient treatment for continued structured treatment. Id. at 2.  However, the Veteran did not show (no-showed) for his appointments in November 2014.. There is no evidence of hospitalization or subsequent treatment during this period.

The Veteran was discharged from the hospital in February 2015 to rehabilitation treatment.  He stated that the treatment went very well and the program was effective. However, he was planning a trip to visit his mother and then planned to set up aftercare.
 
The Veteran in fact set up follow up treatment, seeing a VA social worker and clinical psychologist in April 2015. Upon readmission into treatment, he expressed suicidal ideation and hopeless, but the social worker noted he was pleasant and polite when meeting with others in group therapy.  However, he was noted to be of low risk for suicide.  In his anger coping skills class, he was noted to be actively involved and his participation was highly acceptable. On examination, he displayed mild to moderate depression, moderate anxiety with no full blown panic attacks. His mood was stable, but he admitted to thinking about death a lot. He had a history of anger and domestic violence, but denied any at the time. He also reported sleep problems and having an obstructive sleep apnea diagnosis, but not using a CPAP because it disappeared in the mess where he was living.  

In May 2015, the Veteran called outpatient care and informed them of his desire to cease treatment. He declined having suicidal ideation, but needed to sort his housing as he did not have a permanent place to live. The social worker noted that his speech was a little slurred at the time. His psychiatrist approved his discharge noting that he did not have any psychiatry appointments at the time and did not feel as if he needed the service.. He did not receive PTSD-related treatment in June 2015. 

By July 2015, the Veteran called in for treatment, stating he relapsed on alcohol and wanted to discuss detox services.  In August 2015, he was encouraged to re-enter residential treatment due to relapsing on alcohol and opiates; and he complied. 

VA records dated October 1, 2015 indicate he was discharged from in treatment and sent to transitional housing beginning September 30, 2015.  In a November 2015 treatment note, he expressed that he was moderately depressed and anxious. His affect was congruent, stable and appropriate. He denied hallucinations, paranoia or delusions. He denied suicidal ideation or self-harm. The Veteran reported that he wanted to get a degree in culinary arts.

The Veteran continued to seek treatment throughout 2016 and 2017.  Of note, a February 2016 note indicates that he was a low risk for suicide. He denied pain and he had a stable appearance/engagement. His mood was fair. His affect was congruent, stable to tearful when he stated he's lonely, appropriate and linear. He denied hallucinations/paranoia or delusions. He denied suicidal ideation/self-harm. He denied irritability, anger/violent thinking or homicidal ideation.  

June 2017 treatment notes reflect that the Veteran reported an isolated methamphetamine relapse over the past weekend, but wanted to "move forward" and to do the work necessary to do so. On examination, he presented oriented x3, personable and future-oriented. He presented at dysthymic with constricted affect, though affect continues to be brighter than earlier sessions. Despite dysthymic mood, he appeared to be motivated to try something different and not resort to past self-destructive patterns following recent isolated relapse.

A June 2017 VA examination reflects that the Veteran was receiving outpatient treatment. The examiner confirmed his diagnoses of PTSD, major depressive disorder (single episode, mild), opioid use disorder (moderate) and hepatitis C with testosterone deficiency. Akin to the June 2014 examiner, she also opined that the Veteran has occupational and social impairment with deficiencies in most, but not all, areas, such as work, school, family relations, judgement, thinking and/or mood.  However, and important to note, the Veteran displayed fewer symptoms on examination; noting his PTSD manifested into the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, for example, retention of only highly learned material while forgetting to complete tasks, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, difficulty in adopting to stressful circumstances, including work or a work like setting and an inability to establish and maintain effective relationships.  He no longer had suicidal ideation, neglect of personal appearance, panic attacks, difficulty understanding complex commands, impaired judgment, disturbances of motivation and mood or grossly inappropriate behavior. 

C. Analysis

The Board finds that a rating in excess of the currently assigned 70 percent rating for PTSD is not warranted. A rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).There is no indication that the Veteran's PTSD symptoms, which are encompassed by the current 70 percent rating, occurred with such severity, frequency, or duration that they more closely approximate the level of impairment contemplated by the higher 100 percent rating. 

For example, the 100 percent rating can be assigned if PTSD results in a persistent danger to oneself or others, or when PTSD results in total occupational or social impairment. However, both VA examiners specifically noted that he was not at risk to himself or others and that his PTSD did not result in total and occupational or social impairment.

According to the June 2017 examination, the Veteran's PTSD is characterized by the following signs or symptoms: suicidal ideation, near-continuous panic or depression affecting his ability to function independently appropriately and effectively, suspiciousness, depressed mood, disturbances of motivation and mood, impaired judgment, chronic sleep impairment, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), anxiety and difficulty in establishing and maintaining effective work and social relationships.  Previously in the June 2014 VA examination, he also had suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), and grossly inappropriate behavior. He had an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene. He also reported panic attacks that occur more than once per week.

However, during both VA examinations, he did not have not near continuous panic or depression affecting the ability to function, independently, appropriately and effectively. He did not have memory loss for names of close relatives, his own occupation or his own name. He did not have a flatten affect or circumstantial, circumlocutory or stereotyped speech. He did not display speech that was intermittently illogical, obscure or irrelevant. He did not have a gross impairment in thought processes or communication or obsession rituals which interfere with routine activities. He was oriented to space and time. Most importantly, there was no evidence that he was in persistent danger of hurting himself or others.

As for social limitations, the Veteran's symptoms have undoubtedly waxed and waned over time; but at no time resulted in total impairment. At the July 2017 VA examination,, the Veteran reported that he lost close family members, which has increased his tendencies to isolate; his younger sister committed suicide in 2014 and his mother died of cancer in 2015. He reported that when he goes grocery shopping, he has hunched shoulders and lowers his head to in order to minimize interactions with others.  He also reported that he continued to have a strained relationship with all of his extended family members, in part due to his drug use history. He is single now and has a daughter whom he keeps in touch with through social media. His ability to maintain some form of a relationship with his daughter and to perform basic activities of daily living that require social interactions demonstrates he is not totally socially impaired.

Concerning occupational limitations, at the July 2017 VA examination, the Veteran reported he failed out of three (3) back to work programs and has tried to go to college a total of four (4) times, but dropped out each time. He reported having difficulty getting along with others and that depression saps him of energy. He stated he has barely enough energy to do a little bit of work and then goes home and sleeps. Anxiety also takes a large portion of his energy. The Veteran was fired from his most recent compensated work therapy at the beginning of the month of his examination due to failure to show up. He believed the coordinator would give him another chance, but his supervisor appeared to not want him there anymore so the Veteran decided not to show up. He has been encouraged by his case manager at the Seattle VA to join a PTSD class and was considering attending those classes.  The Veteran's ability to consider taking classes confirms he does not have a total occupational impairment as contemplated by 38 C.F.R. § 4.130. 

Undoubtedly, the Veteran has had a long history of significant challenges with drugs and alcohol which has affected his ability to engage in social and occupational activities; none that has rendered him totally impaired. Most recently, he was charged with an open container and cited for not wearing a seat belt on several occasions in 2014. He has been on a VA opiate substitute treatment for the last five (5) years with Suboxone. He relapsed into opiates and alcohol 24 months prior to the current VA examination and was kicked out of the program for drinking alcohol on program property. He was abusing opiates and alcohol for six (6) months until re-admission into the program about 18 months ago. He reported that he went to Costa Rica about 10 months ago, but ran out of medication and returned to drinking heavily. He reported that he nearly drank himself to death due to dehydration. He returned to the USA about six (6) months prior to the examination and got back into the rehabilitation program at that time. For the last six months, he has experienced stable remission of his substance abuse behaviors. However, there are no medical treatment records to corroborate a 2017 in-patient care.  The record reflects that his final in-patient care/hospitalization ended in September 2015. 

There is no other medical opinion evidence indicating the Veteran was totally socially and occupationally at any time during the appeal under consideration.  

In sum, the preponderance of the evidence weighs against assignment of a rating higher than 70 percent for the Veteran's PTSD at any time during the period on appeal, excluding the periods when he was otherwise receiving a temporary 100 percent rating. Consequently, the benefit-of-the doubt rule does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55(1990).




ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD with major depression and substance abuse, excluding periods of temporary 100 percent ratings, is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


